Citation Nr: 1640310	
Decision Date: 10/11/16    Archive Date: 10/27/16

DOCKET NO.  10-38 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Army from March 1971 to March 1974.

The appeal comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In March 2014, the Board remanded the matter for additional development.  The matter is now back before the Board.


FINDING OF FACT

The Veteran's hepatitis C was neither incurred during his active duty service, nor resulted from an injury, illness, or event that occurred during his active duty service.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C are not met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Stegall Concerns

As noted in the Introduction, the Board remanded the Veteran's claim in March 2014 for additional evidentiary development.  Specifically, the Board instructed the AOJ to obtain an addendum opinion to clarify the nature and etiology of the Veteran's hepatitis C.  In particular, the Board found that the October 2009 opinion was not adequately supported because it was unclear why the examiner found that the Veteran's lack of being icteric at any time supported the negative etiology opinion, as it was undisputed that the Veteran had hepatitis C.  The Board also instructed the examiner to consider the additional medical literature and arguments submitted by the Veteran.  In May 2014, the AOJ obtained an addendum VA medical opinion from the October 2009 VA examiner regarding the etiology of the Veteran's claimed hepatitis C disability.  The AOJ then readjudicated the Veteran's claim in an August 2014 Supplemental Statement of the Case.  

The Board acknowledges that the May 2014 addendum opinion was essentially a restatement of the October 2009 opinion.  However, on second look, the Board finds the October 2009 (and accordingly May 2014) VA opinions to be adequate.  The Board finds that the October 2009 examiner provided an adequate explanation for his conclusion that it was less likely as not that the Veteran's chronic hepatitis C was secondary to his in-service experience, to specifically include any inappropriate handling or improper sterilization techniques during his dental treatment in 1973.  In particular, the examiner supported his opinion by explaining that if the Veteran was infected with hepatitis C during service, he would have been jaundiced and his laboratory results would have shown bilirubin, but they did not.  

Moreover, although the May 2014 examiner did not specifically comment on the additional medical literature and arguments submitted by the Veteran, the examiner notated that he reviewed the complete file prior to providing the opinion.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141(1999).  Thus, as the examiner indicated that he reviewed the Veteran's complete record, to include the additional information added to the claims file since his initial review in October 2009, the Board finds that there has been substantial compliance with the prior remand instructions such that further remand is not required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The RO provided pre-adjudication notice by a letter dated in April 2009.  

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service VA treatment records, all identified post-service private treatment records, and lay statements have been associated with the record.  

A VA examination with medical opinion was obtained in October 2009.  Pursuant to the Board's March 2014 remand, the October 2009 VA examiner provided an addendum medical opinion as to the etiology of the Veteran's hepatitis C in May 2014.  As discussed above, the Board finds that taken as a whole, the opinions of records are thorough and adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As the Veteran has not identified any additional evidence pertinent to the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

III.  Service Connection

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  An alternative to showing chronicity in service is a showing of continuity of symptoms after discharge.  The U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Hepatitis C is not a chronic condition under 38 C.F.R. § 3.309, so continuity of symptomatology is not an alternative means of establishing a nexus between the Veteran's current diagnosis and service in this case. 

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

Factual Background

The Veteran seeks service connection for hepatitis C.  He has related his hepatitis C to dental work performed in service.  He contends that inadequately sterilized dental equipment contributed to the transmission of the hepatitis C virus to his body.  The Veteran has denied having any of the other common risk factors for hepatitis C, such as intravenous drug use, intranasal cocaine use, or high-risk sexual behavior.  The Veteran reported that he had surgery in 1985 to remove a tumor from his colon, but he could not recall if he received any blood transfusions as a result of this surgery.

The Veteran's service treatment records were silent for any treatment, complaints, or diagnosis of hepatitis C.  He underwent dental work beginning in or around June 1973 in Germany.  There is a notation of "Hepatitis ?" in an August 1973 lab report; however, the type of hepatitis suspected was not noted and the laboratory slips reflected no excess bilirubin at that time.  There is no follow-up information regarding this notation.  Subsequent service treatment records are negative for any treatment of hepatitis or for any confirmed diagnosis of hepatitis C.

The private medical evidence reveals a diagnosis of hepatitis C in 2002.

In a submission dated in March 2009, the Veteran stated that he was exposed to the hepatitis C virus due to inadequately or improperly sterilized medical or dental equipment.  He noted that on his March 1971 entrance examination, no disqualifying defects or communicable diseases were noted.  The Veteran indicated that his dental work started around June 23, 1972, and a report of "Hepatitis ?" was noted around August 29, 1973.  He noted that he was never informed of being infected with hepatitis or provided any treatment.  The Veteran reported that he had been treated and monitored for hepatitis C since June 2002.

On VA examination in October 2009, the Veteran reported that he underwent dental work during active duty service in December 1973 while stationed in Germany.  He stated that inadequately sterilized or improper manual techniques were responsible for transmission of the hepatitis C virus to his body.  When asked about other potential avenues of exposure to hepatitis C post-service, the Veteran stated he had surgery to remove a tumor in 1985 and did not recall if he received blood products at that time.  The examiner noted that at that time, the Veteran had a STAT request for urinalysis, which revealed absence of bile.  The examiner indicated that there was a notation of hepatitis with a question mark after it; however, the Veteran did not remember being icteric or jaundiced at that time.  The examiner noted that the Veteran was not hospitalized for any acute infection from the standpoint of nausea, vomiting, diarrhea, or jaundice while in Germany.  The Veteran reported that in 2002, he began experiencing some near-syncopal episodes on driving.  He indicated that his primary care physician referred him to a gastroenterologist, who apparently found a serologic confirmation of hepatitis C.  The examiner noted that the Veteran did not undergo a liver biopsy.  The Veteran reported that he had never been jaundiced in his life, per his recollection.  The examiner noted that a magnetic resonance imaging (MRI) of the Veteran's abdomen in 2007 did not reveal any parenchymal defects consistent with any fibrotic changes in the liver (essentially normal).

Lab results revealed a diagnosis of hepatitis C.  The examiner found that it was less likely as not that the Veteran's chronic hepatitis C was secondary to his in-service experience, to specifically include any inappropriate handling or improper sterilization techniques during his dental treatment in 1973.  The examiner explained that the Veteran had an automated blood chemistry appended to the 1973 data, which was entirely normal from the perspective of liver enzymes.  The examiner noted that at no time had the Veteran been icteric.  The examiner found that it was at least as likely as not that the Veteran's hepatitis C was community acquired, as was known with the virus, with 50 percent or more being idiopathic as to vector and actual infectious route.  The examiner explained that the body of the information in the claims file did not reflect treatment for acute liver problems and the Veteran had never been jaundiced.  The examiner noted that the lab slips labelled "hepatitis?" reflected no excess bilirubin ("bile" as known at the time more colloquially), which further discounted the presence of the Veteran's having had hepatitis C at the time of the test in 1973.  The examiner explained that had the Veteran been icteric or jaundiced at the time, the test would have been present for "bile."

In his notice of disagreement dated in March 2010, the Veteran reiterated that a laboratory test dated in August 1973 indicated "Hepatitis?"  He questioned why he would have been administered a laboratory test for hepatitis, unless there was probable exposure to the virus.  He noted that he also experienced elevated liver enzymes during this period.  The Veteran noted further that he was seen at the clinic on November 9, 1973, for upper respiratory distress and "flu-like symptoms."  He noted that medical literature described some of the initial symptoms of hepatitis as "fatigue, malaise, nausea, vomiting, headache, cough and low-grade fever."  The Veteran indicated that these symptoms were clearly "flu-like symptoms."  The Veteran again noted that prior to the laboratory test, he underwent extensive dental work.  He noted that during this time, two dental technicians were found to have contracted hepatitis and were hospitalized.  The Veteran indicated that this led to the clinics being closed.

In a submission dated in March 2010, the Veteran cited to various medical articles regarding hepatitis C.  He noted that his research revealed that viruses can lay dormant for 20 to 30 years before being detected.  He submitted literature from HCVets.com and the Newly Formed Veterans Council of the American, which reflected others that were exposed to the hepatitis C virus during the 1970's in Germany.  He provided details regarding one particular individual's case.  The Veteran indicated that prior to November 1992, there was no screening for hepatitis C.  The Veteran also cited to medical literature which indicated that one in ten United States Veterans was infected with hepatitis C, a rate five times greater than the general population.  He noted that the article indicated that 62.7 percent of the 2.6 million were Veterans from the Vietnam Era.  The Veteran noted that the article found the lack of standard procedures, which included dental and medical care, was responsible for the epidemic among those who served.  

In May 2014, the Veteran submitted evidence from the Food and Drug Administration's website regarding hepatitis C transmission.
In a submission dated in May 2014, the Veteran reiterated that the hepatitis C infection was usually clinically silent until the liver was seriously damaged.  He indicated that individuals with chronic hepatitis C, as in his case, may not show signs or symptoms.  The Veteran noted that as a result, infected people were usually unaware of their disease.  The Veteran noted that hepatitis C was a slow progressing disease, with symptoms that may not appear for years.  The Veteran indicated that he did not suspect the origin of his disease was related to his active duty service until he reviewed his medical records, which revealed an indication and a high possibility of being infected from a routine dentistry service in a military hospital in Germany.

Pursuant to the Board's March 2014 remand, in May 2014, the AOJ obtained an addendum VA medical opinion from the October 2009 examiner.  The examiner again found that it was less likely as not that the Veteran's chronic hepatitis C was secondary to his in-service experience, to specifically include any inappropriate handling or improper sterilization techniques during his dental treatment in 1973.  The examiner referenced his prior opinion for further factual background and analysis.

Analysis

Recognized risk factors for contracting hepatitis C include intravenous drug use, blood transfusions before 1992, hemodialyses, intranasal cocaine use, high risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, and shared toothbrushes or razor blades.  See VBA Manual M21-1, III.iv.4.I.2.e (last accessed October 3, 2016).  According to the M21-1, hepatitis C is spread primarily by contact with blood and blood products.  The highest prevalence of hepatitis C infection is among those with repeated, direct percutaneous (through the skin) exposures to blood (e.g., injection drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and people with hemophilia who were treated with clotting factor concentrates before 1987).  Id.  The M21-1 further states that occupational exposure to hepatitis C may occur in the health care setting through accidental needle sticks.  Id.  Thus, a veteran may have been exposed to hepatitis C during the course of his or her duties as a military corpsman, a medical worker, or as a consequence of being a combat veteran.  Id.  The M21-1 concludes that it is essential that the examination report upon which the determination of service connection is made include a full discussion of all modes of transmission and a rationale as to why the examiner believes that a particular mode of transmission was the source of a veteran's hepatitis C.  See VBA Manual M21-1, III.iv.4.I.1.k (last accessed October 3, 2016).

The service treatment records do not show that the Veteran was diagnosed with hepatitis C or liver problems in service.  In particular, the service treatment records do not include any notes or records pertaining to treatment for Hepatitis C, nor do they contain any records of abnormal blood test findings that were interpreted as suggesting Hepatitis C.  

The Veteran contends that he was exposed to and experienced symptoms of hepatitis C in service.  He indicated that following dental work in service,  laboratory slips dated in August 1973 noted "Hepatitis?" - which the Veteran stated suggested a probable exposure to the virus in service.   The Veteran also pointed to a November 1973 service treatment record in which he was treated for upper respiratory distress and "flu-like symptoms."  He cited to medical literature suggesting that these symptoms could have been symptoms of hepatitis C.  The Board acknowledges that in 1973, the Veteran had dental work done.  The Board also acknowledges that laboratory slips dated in August 1973 noted "Hepatitis?"  However, the type of hepatitis suspected was not noted and the laboratory slips reflected no excess bilirubin at that time.  Finally, although there was a notation of upper respiratory distress symptoms in November 1973, the physical examination was normal and the cause of these symptoms was undetermined.  
The Veteran was first diagnosed with hepatitis C in or around 2002, which was more than 25 years after service.  The record contains no medical opinion that suggests a relationship between the Veteran's hepatitis C and his active duty service.  In this regard, in the October 2009 VA medical opinion of record (and the May 2014 addendum opinion), the VA examiner concluded that it was less likely as not that the Veteran's chronic hepatitis C was secondary to his in-service experience, to specifically include any inappropriate handling or improper sterilization techniques during his dental treatment in 1973.  

In reaching this conclusion, the VA examiner explained that the Veteran had an automated blood chemistry appended to the 1973 data, which was entirely normal from the perspective of liver enzymes.  The examiner noted that at no time had the Veteran been icteric.  The examiner found that it was at least as likely as not that the Veteran's hepatitis C was community acquired, as was known with the virus, with 50 percent or more being idiopathic as to vector and actual infectious route.  The examiner explained that the body of the information in the claims file did not reflect treatment for acute liver problems and the Veteran had never been jaundiced.  The examiner noted that the lab slips labelled "hepatitis?" reflected no excess bilirubin ("bile" as known at the time more colloquially), which further discounted the presence of the Veteran's having had hepatitis C at the time of the test.  The examiner explained that had the Veteran been icteric or jaundiced at the time, the test would have been present for "bile."

The Board finds the October 2009 (and accordingly May 2014) opinions to be adequate and reliable, and affords them great probative weight.  Moreover, they are not contradicted by any other competent opinion of record.  The Board finds that the VA examiner adequately explained why the Veteran's hepatitis C was not etiologically related to service, to specifically include any inappropriate handling or improper sterilization techniques during his dental treatment in 1973.  In particular, the examiner supported his opinion by explaining that if the Veteran was infected with hepatitis C during service, he would have been jaundiced and his laboratory results would have shown bilirubin, but they did not.  The examiner instead found that the Veteran's hepatitis C was most likely community acquired, as was known with the virus, with 50 percent or more being idiopathic as to vector and actual infectious route.  

The Board acknowledges the Veteran's statements that he contracted hepatitis C from possible exposure to improperly sterilized medical equipment during dental work performed during service.  The Veteran is considered competent to report his personal experiences, as well as any surgical procedures.  However, stating the medical equipment he came in contact with during his duties contained hepatitis involves a complex medical issue that the Veteran is not competent to address.  He has no way of knowing, and has provided no evidence establishing, that any needle or equipment reportedly used for purposes of providing treatment in service was actually contaminated with hepatitis C.  Nor has the Veteran been shown to have the medical training or expertise to render a competent opinion as to whether he may have contracted hepatitis C in the manner alleged, as this is a determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).

Based on all of the evidence discussed above, the Board finds that the preponderance of the evidence is against a finding that the Veteran's hepatitis C is a result of his service.  The preponderance of the evidence being against the claim, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to service connection for hepatitis C is denied.




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


